Name: Council Directive 78/630/EEC of 19 June 1978 amending for the first time Directive 76/118/EEC on the approximation of the laws of the Member States relating to certain partly or wholly dehydrated preserved milk for human consumption
 Type: Directive
 Subject Matter: health;  processed agricultural produce;  consumption;  marketing
 Date Published: 1978-07-29

 Avis juridique important|31978L0630Council Directive 78/630/EEC of 19 June 1978 amending for the first time Directive 76/118/EEC on the approximation of the laws of the Member States relating to certain partly or wholly dehydrated preserved milk for human consumption Official Journal L 206 , 29/07/1978 P. 0012 - 0012 Finnish special edition: Chapter 13 Volume 8 P. 0161 Greek special edition: Chapter 03 Volume 22 P. 0066 Swedish special edition: Chapter 13 Volume 8 P. 0161 Spanish special edition: Chapter 13 Volume 8 P. 0211 Portuguese special edition Chapter 13 Volume 8 P. 0211 COUNCIL DIRECTIVE of 19 June 1978 amending for the first time Directive 76/118/EEC on the approximation of the laws of the Member States relating to certain partly or wholly dehydrated preserved milk for human consumption (78/630/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Council Directive 76/118/EEC of 18 December 1975 on the approximation of the laws of Member States relating to certain partly or wholly dehydrated preserved milk for human consumption (3) lays down in Article 3 (1) that only designations referred to and defined in the Annex thereto may be used to denote the products defined therein ; whereas in point 1 (c) thereof the designation "unsweetened condensed partly-skimmed milk" is referred to and defined ; whereas under this provision the only milk which may be sold by retail with this designation is partly dehydrated milk containing, by weight, between 4 and 4 75 % fat and not less than 24 % milk solids; Whereas, in view of problems of understanding on the part of buyers, Directive 76/118/EEC sets out in Article 3 (2) certain designations, the use of which may be reserved in their territories by the Member States concerned; Whereas similar difficulties have also been found in certain Member States in relation to the designation of unsweetened condensed partly-skimmed milk which may be sold by retail ; whereas it is therefore necessary to extend to those States the option provided for in Article 3 (2) of Directive 76/118/EEC, as regards retail sales of products with the above designation, HAS ADOPTED THIS DIRECTIVE: Article 1 The following shall be added to Article 3 (2) of Directive 76/118/EEC: "(d) "GeÃ «vaporeerde halfvolle melk" in Belgium and the Netherlands and "lait demi-Ã ©crÃ ©mÃ © concentrÃ ©" and "lait demi-Ã ©crÃ ©mÃ © concentrÃ © non sucrÃ ©" in Belgium, France and Luxembourg, to denote, in the case of sale by retail, the product defined in point 1 (c) of the Annex." Article 2 This Directive is addressed to the Member States. Done at Luxembourg, 19 June 1978. For the Council The President P. DALSAGER (1)OJ No C 183, 1.8.1977, p. 59. (2)OJ No C 84, 8.4.1978, p. 3. (3)OJ No L 24, 30.1.1976, p. 49.